Citation Nr: 0612677	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  97-08 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant served on active duty from August 1975 to June 
1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1995 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied increased disability 
rating for the appellant's service-connected hypertension.

The appellant appeared at a hearing before an RO hearing 
officer in September 1996.  A transcript of that hearing has 
been associated with the record on appeal.

In a February 1997 hearing officer decision, the appellant's 
rating for hypertension was increased from a 10 percent 
rating to a 60 percent rating for hypertension with renal 
insufficiency effective from February 6, 1995, the date on 
which the appellant's current claim was filed. 

This case was certified to the Board by the New York, New 
York, VARO.

In a July 2001 rating decision, the appellant was assigned a 
100 percent disability rating for renal insufficiency with 
hypertension, effective from July 16, 1997, to January 11, 
1998; effective January 12, 1998, the appellant was assigned 
a 100 percent disability rating for renal insufficiency with 
chronic renal failure and a separate 10 percent disability 
evaluation for hypertension effective January 12, 1998.

This case was before the Board previously in October 2001, 
when the Board granted entitlement to an 80 percent rating 
for hypertension with renal insufficiency, prior to July 16, 
1997.  The issue of entitlement to an increased evaluation 
for hypertension, currently evaluated as 10 percent 
disabling, and entitlement to a total rating for compensation 
purposes based on individual unemployability from February 6, 
1995, to July 15, 1997, were remanded for additional 
development.

In a July 2002 rating decision, the RO implemented the 
Board's October 2001 decision, assigning an 80 percent rating 
for hypertension with renal insufficiency.

In July 2003, the veteran requested that his case be 
transferred to the RO in Buffalo, New York.

In an October 2003 decision, the Board granted a total rating 
based on individual unemployability (TDIU) from February 6, 
1995, to July 15, 1997.  In the same action, the Board 
remanded the issue of entitlement to an increased evaluation 
for hypertension, currently evaluated as 10 percent 
disabling, for an examination.  The case has returned to the 
Board for appellate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the service connection claim for a right hip 
disorder on appeal has been accomplished.  

2.  The veteran has not been shown to have predominant 
diastolic blood pressure readings of 110 or more or 
predominant systolic readings of 200 or more.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a fair decision on the claim for a rating in 
excess of 10 percent for hypertension has been accomplished.

This claim was originally filed in 1995, five years prior to 
the enactment of VCAA.  Therefore, the provisions of VCAA 
could not have been provided prior to the first rating 
decision.  Nevertheless, pursuant to the Board's October 2003 
remand, in a February 2005 post-rating notice letter and the 
June 2005 supplemental statement of the case (SSOC), the RO 
notified the veteran and his representative of the legal 
criteria governing the claim, and the bases for the 
continuance of the 10 percent rating for hypertension.  The 
SSOC addressed the evidence that had been considered in 
connection with the appeal, up to that point.  Then, they 
were afforded ample opportunity to respond.  Hence, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support the claim on 
appeal, and has been afforded ample opportunity to submit 
information and evidence.

The Board also finds that the February 2005 post-rating 
notice letter satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the February 
2005 letter, the RO notified the veteran that VA was required 
to make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies; 
requested that the veteran to identify and provide the 
necessary releases for any medical providers from whom he 
wanted the RO obtain and consider evidence; and invited the 
veteran to submit any additional evidence in support of his 
claims.  The notice letter also specified that the veteran 
should send in any medical records he had; that the RO would 
obtain any private medical records for which sufficient 
information and authorization was furnished; and that the RO 
would also obtain an pertinent VA records if the veteran 
identified the date(s) and place(s) of treatment.   

In the decision of Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  As 
such, the Board finds the veteran to be on notice to provide 
any evidence in his possession that pertains to the claim, 
and on these facts, the RO's omission is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20. 1102 (2005).]

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating decision on appeal; however, in this case, such 
makes sense, inasmuch as the VCAA was not enacted until 
November 2000, approximately five years after the rating 
decision.  Moreover, the Board finds that, with respect to 
the matters herein decided, any delay in issuing section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudications, 
in that the claims were fully developed and readjudicated 
after notice was provided.  

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  However, as 
the Board's decision herein denies the veteran's claim for a 
rating in excess of 10 percent for hypertension, no effective 
date is being assigned; accordingly there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim on appeal.  

The Board also points out that private medical records have 
been obtained and associated with the claims file, and that 
the veteran has been given opportunities to submit evidence 
to support his claim, which he has done.  The veteran's RO 
hearing transcript is also of record.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing pertinent 
records, in addition to those noted above, that that need to 
be obtained.

The Board also finds that there is no basis for further 
developing the record to create any additional evidence in 
connection with the claim on appeal. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

II.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
further development of the medical evidence is in order.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The rating criteria in effect for hypertension prior to 
January 1998 provided for the assignment of a 10 percent 
evaluation for hypertensive vascular disease for diastolic 
pressure predominantly 100 or more.  A 20 percent evaluation 
was warranted for diastolic pressure predominantly 110 or 
more with definite symptoms.  A 40 percent rating was 
warranted when diastolic pressure was predominantly 120 or 
more and moderately severe symptoms were demonstrated.  Note 
2 indicated that when continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.  38 C.F.R. § 4.104 
(1997).

Effective January 12, 1998, the rating schedule provides for 
a 10 percent evaluation for diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. § 4.104, Code 7101 
(2005).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir.  
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects."  VAOPGCPREC 7-2003; 69 Fed. Reg.  25179 (2004).

As noted in the introduction, prior to January 12, 1998, 
pursuant to the old regulations, the veteran's hypertension 
was evaluated in combination with his renal dysfunction.  See 
38 C.F.R. § 4.114, Diagnostic Code 7502 (1997).  In a July 
2001 rating decision, the appellant was assigned a 100 
percent disability rating for renal insufficiency with 
hypertension, effective from July 16, 1997, to January 11, 
1998; effective January 12, 1998, the appellant was assigned 
a 100 percent disability rating for renal insufficiency with 
chronic renal failure and a separate 10 percent disability 
evaluation for hypertension effective January 12, 1998.

In October 2001, the Board granted entitlement to an 80 
percent rating for hypertension with renal insufficiency, 
prior to July 16, 1997.  

Pursuant to the revised regulations, hypertension is to be 
considered separately from renal insufficiency.  Therefore, 
the remaining issue to address is entitlement to an increased 
evaluation for hypertension from January 12, 1998.

The evidence of record dated since January 12, 1998, consists 
primarily of VA outpatient treatment records and a May 2005 
VA examination report.  This evidence reveals that the 
veteran requires kidney dialysis and medication to control 
his blood pressure.   However, his diastolic blood pressure 
has never been predominantly 110 or more.  The blood pressure 
readings taken at the time of the May 2005 VA examination and 
during outpatient visits have revealed readings at less than 
110.  

According to the May 2005 VA examiner, the claims file was 
reviewed.  The blood pressure readings during the course of 
the examination were 98/58, 93/58, and 90/59 respectively.  
The examiner diagnosed the veteran with end-stage renal 
failure secondary to severe hypertension.  The examiner 
commented that there was extensive documentation in the 
medical record that the veteran had end-stage renal failure 
secondary to severe hypertension.  After going on chronic 
dialysis treatments, however, the examiner noted that the 
veteran was no longer hypertensive due to excellent control 
of body fluids by the dialysis treatments.

Moreover, the veteran has never had any systolic blood 
pressure readings of 200 or more.  Because the vast majority 
of the diastolic readings and all the systolic readings since 
January 12, 1998, have been well below the levels needed for 
a higher evaluation, the preponderance of the evidence is 
against the claim. 







ORDER

An evaluation in excess of 10 percent for hypertension is 
denied.   



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


